Exhibit 10

 

CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.

 

 

MANAGED ACCOUNT AGREEMENT

 

 

This Managed Account Agreement (“Agreement”) is made and entered into this 24th
day of January, 2011 between Tactical Investment Management Corporation, a
Michigan Corporation (“Tactical” or “Advisor”) and ADF Trading Company XII, LLC
(“Client”).

 

WHEREAS, Client is engaging Tactical to commence trading a managed account
according to its Institutional Commodity Program, and

 

WHEREAS, Tactical is registered as a Commodity Trading Advisor with the
Commodity Futures Trading Commission and is a member of the National Futures
Association and will maintain that registration and membership for the term of
this Agreement;

 

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Client acknowledges receipt of the Disclosure Document of Tactical
Institutional Commodity Program dated October 20, 2010 (“Disclosure Document”).
The provisions of said Disclosure Document are incorporated by reference herein.

 

2.Limited Power of Attorney. Client will open an account (“Account”) with a
Futures Commission Merchant and Foreign Exchange Broker (“Broker”) with Power of
Attorney granted to Tactical as its agent and attorney in fact. Client hereby
constitutes and appoints Tactical as its agent and attorney-in-fact, with full
power and authority to act for it and on its behalf to direct the purchase and
sale of investments for its Account including, but not limited to, commodity
futures contracts, options on futures contracts, physical commodities, foreign
exchange contracts (including spot, forward and non-deliverable forward
contracts), interest–bearing instruments and any other investments which are
part of the Tactical Institutional Commodity Program. The Advisor shall have
discretionary authority to make all trading decisions for the Account, without
prior consultation with Client and without prior notice to Client with respect
to such trading decisions.

 

Accordingly, the Broker is authorized and empowered to follow the instructions
of Tactical as the agent and attorney-in-fact in every respect with regard to
any such purchases or sales for Client’s Account and Client hereby ratifies and
confirms any and all transactions effected in and for its Account by said agent
and attorney-in-fact, and agreements entered into on Client’s behalf by said
agent and attorney-in-fact.

 

Client agrees to indemnify, hold free and harmless Tactical, its officers,
directors, agents, principals, successors and assigns, for any loss, liability
or damage, including attorney fees and costs, arising from this Agreement
including but not limited to losses in the Account resulting from Tactical’s
management thereof. This power of attorney, authorization and indemnity is in
addition to and in no way limits or restricts any and all rights which Client
may have under any other agreement(s).

 

This power of attorney and authorization shall continue in full force and effect
and Tactical, its successors and assigns shall be indemnified in relying thereon
until it receives written notice of revocation thereof, signed by Client. Such
revocation or termination shall in no way affect the validity of this power or
Client’s liability under the indemnity herein contained.

-1-

 

3.Fees. In consideration of and as compensation for its advisory services,
Client agrees to pay Tactical an annual ***% management fee paid monthly (***%
of Net Asset Value per month) with a ***% incentive fee paid quarterly. The
management fee is paid monthly regardless of the performance of the account. The
incentive fee is paid as of the end of business on the last business day of the
calendar quarter in which the Account has Trading Profits. Net Asset Value and
Trading Profits are defined in the Disclosure Document.

 

4.Payment of Fee Direction. Client hereby authorizes the Broker to withdraw from
Client’s Account a monthly management fee and a quarterly incentive fee, if any,
and pay them directly to Tactical as instructed. Tactical will provide the
Broker with the appropriate fee calculations and said fees are payable upon
receipt by the Broker.

 

5.Fully-Funded Account and Interest Earnings. Client agrees to fully-fund the
Account prior to the commencement of trading. The Broker will provide a
duplicate statement to the Advisor evidencing the deposit of funds in the
Account.

 

The Advisor and Client have agreed that the Account will earn interest on an
ongoing basis. The Advisor will include the interest earned in the performance
calculations for the Account. Interest earned will be included in the
calculation for management and incentive fees paid to the Advisor.

 

6.Responsibilities of the Broker. Client recognizes that Tactical will transmit
orders on Client’s behalf to the Broker or its executing agents. Tactical’s
responsibilities with respect to any of Client’s transactions shall be fulfilled
at the time that a complete order has been transmitted to the Broker or its
executing agents. Tactical shall not be responsible for any acts, omissions or
errors of the Broker or its executing agents in executing such orders, provided
however, that Tactical will attempt to have the Broker adjust Client’s Account
to the extent that they make any errors or omissions in carrying out such
orders. The Broker will furnish the Client with confirmations of all
transactions effected in the Account, monthly statements showing information
concerning trading activities in the Account, and other account statements
customarily furnished by the Broker to its customers, with copies of all such
reports to Tactical.

 

7.Acknowledgment of risk associated with commodity interest trading and lack of
guarantee by the Advisor. Client is aware of the speculative nature and the
risks associated with commodity interest trading which include the risk that
Client may incur trading losses in excess of the capital contributed to the
Account. Additional risks are provided in the Disclosure Document.

 

8.Termination. Either party may terminate this Agreement with 10 days written
notice. Notice will be provided to each party at the address of record.

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement according to the date
provided above.

 

 



ADF Trading Company XII, LLC       /s/ Adam Langley   by: Adam Langley, Chief
Compliance Officer           Tactical Investment Management Corporation      
/s/ David S. Druz   by: David S. Druz, President  

 





 

__________________

*** Confidential material redacted and filed separately with the Commission.

